MARVIN, J.
The parties here are as they were in the court below. The defendant is a corporation owning the steamer Eastland. On the 14th of July, 1907, the plaintiff took passage on said steamer in the morning from Cleveland to Cedar Point, returning to Cleveland on the same boat in the afternoon.
*299When the steamer arrived at Cleveland it was getting dark and the boat was well lighted by electricity. Shortly before the arrival of the boat at Cleveland the plaintiff, who was in the main cabin on the promenade deck, started to walk ont onto the open deck outside of the cabin, carrying in his arms his little daughter, about two years old. In passing out from the cabin to the open deck, he stepped on a brass plate across the bottom of the doorway, placed there like a door threshold. This plate was polished and smooth and as his foot stepped upon it he slipped and fell, thereby sustaining an injury, to recover damages for which he brought his action in the court of common pleas. He charges that the defendant was negligent in the construction and maintenance of said door plate or threshold, and in keeping the same so highly polished. At the close of the evidence on the part of the plaintiff, on motion of the defendant, the court directed a verdict for the defendant, which was rendered and judgment entered accordingly. That judgment is here for review upon proper proceedings.
We are of opinion that there was no error on the part of the court in directing a verdict, as it did. The evidence fails to show that there was any difference in the construction of this door plate or threshold, or in the maintaining of it in its polished condition, from that in general use upon passenger steamers. It fails to show that it was an improper construction, or that it was more thoroughly polished than similar door plates or thresholds usually are on steamers. It shows also that the plaintiff had been a passenger on the boat and been all about it on the trip from Cleveland to Cedar Point in the forepart of the day and had had opportunity to see exactly what the condition of this door plate or threshold was, both on the journey to and from Cedar Point; that the lights, at the time of the accident, were sufficiently brilliant, so that a glance on plaintiff’s part to the door plate or threshold would have shown him its condition.
From the evidence introduced the jury would not have been justified in finding that any negligence on the part of the defendant was shown, nor that there was anything about this door plate or threshold which by the most ordinary observation would *300not have been known by the plaintiff, and on this ground we affirm the judgment of the court below.
Judgment affirmed.
Winch and Henry, JJ.; concur.-